                   Case 1:18-cv-01493-SAB Document 61 Filed 02/18/21 Page 1 of 4


 1

 2

 3

 4

 5

 6

 7

 8                              UNITED STATES DISTRICT COURT
 9                                      EASTERN DISTRICT OF CALIFORNIA

10
         PATRICK GARCIA,                                             Case No. 1:18-cv-01493-SAB
11
                          Plaintiff,                                 FIRST AMENDED PRETRIAL ORDER
12
                 v.
13                                                                   Trial Date:
         PRAXAIR, INC.,                                              August 24, 2021 at 9:00 a.m. in Courtroom 9
14                                                                   (SAB) (Jury Trial) (5-7 days)
                          Defendant.
15

16              Patrick Garcia (“Plaintiff”) brings this employment discrimination action against Praxair,

17 Inc. (“Praxair” or “Defendant”). The Court previously issued a pretrial order on November 16,
                                   1


18 2020, however, a trial date was not set. (ECF No. 51.) Thereafter, the Court adjudicated the

19 parties’ motions in limine. (ECF No. 57.) On February 12, 2021, a video status hearing was
20 held to address the trial of this matter. (ECF No. 60.) Counsel Tom Duckworth and Dena

21 Narbaitz appeared for Plaintiff Patrick Garcia.                    Counsel Tanja Darrow and Vanessa Cohn

22 appeared for Defendant Praxair. At the status hearing, the Court set a new trial and pretrial

23 conference date. Pursuant to Federal Rule of Civil Procedure 16(e) and Local Rule 283, the

24 Court issues this first amended pretrial order further setting the pretrial deadlines.

25 / / /

26 / / /
27
     1
         The parties have consented to the jurisdiction of the United States Magistrate Judge and has been assigned to the
28        undersigned for all purposes. (See ECF Nos. 9, 10, 11.)


                                                                 1
                   Case 1:18-cv-01493-SAB Document 61 Filed 02/18/21 Page 2 of 4


 1            I.       TRIAL AND PRETRIAL CONFERENCE

 2            A trial in this matter will begin on Tuesday, August 24, 2021, at 9:00 a.m. before United

 3 States Magistrate Judge Stanley A. Boone in Courtroom 9. The trial will be by jury. The jury

 4 will consist of eight jurors with each side having three preemptory strikes. The parties estimate

 5 the trial will take five to seven days.

 6            A pretrial conference is set for June 25, 2021, at 9:30 a.m. before United States

 7 Magistrate Judge Stanley A. Boone in Courtroom 9.

 8            II.      DISPUTED EVIDENTIARY ISSUES AND MOTIONS IN LIMINE

 9            On January 5, 2021, the Court issued an order adjudicating the parties’ motions in limine.

10 (ECF No. 57.) Where applicable, the parties are directed to refer to the January 5, 2021 order

11 and its discussion and adjudication of the evidentiary issues in the initial pretrial order, and

12 specifically, to where the Court denied certain motions in limine without prejudice to renewal at

13 trial.

14            III.     PRE TRIAL FILING DEADLINES

15            The parties shall file and serve their final witness list no later than August 17, 2021. No

16 later than July 27, 2021, the parties shall exchange their proposed exhibits to the extent they

17 have not done so. The parties’ counsel shall meet and conduct an exhibit conference no later

18 than August 3, 2021, to pre-mark and examine trial exhibits and to prepare exhibit lists. No later

19 than August 17, 2021, the parties shall file and serve their final exhibit list and pre-marked
            2
20 exhibits.

21            The parties shall file and serve a list of all responses to discovery requests intended to be

22 used at trial no later than August 17, 2021. If a party seeks to admit a physical copy of the

23 discovery responses into evidence at trial, the discovery responses must be pre-marked as an

24 exhibit in the manner described in the pretrial order issued on November 16, 2020. (ECF No. 51

25 at 28.) Alternatively, if the party intends to read relevant portions of the discovery responses into

26 evidence, a copy of the discovery responses must be lodged with the Court no later than August
27   2
       The initial pretrial order specified the exhibits were to be prepared in physical binders. (ECF No. 51 at 20.) The
     Court notifies the parties that it may transition to electronic presentation of exhibits, and if so, the Court will later
28   order the parties relieved from the obligation to provide binders to the court and opposing counsel.


                                                                 2
                   Case 1:18-cv-01493-SAB Document 61 Filed 02/18/21 Page 3 of 4


 1 17, 2021.

 2              Deposition testimony shall be designated by page and line number, with such designation

 3 to be filed and served no later than August 10, 2021. Any counter-designation as to the same

 4 designation (also set out by page and line number) shall be filed and served no later than

 5 August 17, 2021. The original certified transcript of any deposition identified in a designated or

 6 counter-designation shall be lodged with the clerk’s office no later than August 17, 2021, if not

 7 previously lodged with the Court.

 8              Trial briefs shall be filed and served no later than August 17, 2021.3

 9              The parties shall serve their proposed jury instructions on each another no later than

10 August 4, 2021.               The parties must conduct a conference to address their proposed jury

11 instructions and shall reach agreement on the jury instructions to be given at trial. The parties

12 shall file their joint proposed jury instructions with the Court no later than August 17, 2021.

13              If any party proposes additional jury instructions that are not agreed upon by all parties,

14 such proposed jury instructions shall be filed with the Court no later than August 17, 2021. All

15 proposed jury instructions shall be e-mailed in Word® format to saborders@caed.uscourts.gov

16 no later than August 17, 2021. No later than two (2) days following the date of service of

17 proposed instructions, the parties shall file and serve written objections to any disputed jury

18 instructions proposed by another party.

19              The parties shall serve their proposed verdict form on one another no later than August

20 10, 2021, and shall conduct a conference to address their proposed verdict forms. At the

21 conference, the parties shall reach an agreement on the verdict form for use at trial. The parties

22 shall file the joint proposed verdict form, no later than August 17, 2021. The joint proposed

23 verdict form shall also be e-mailed as a Word® attachment to saborders@caed.uscourts.gov no

24 later than August 17, 2021.

25              Proposed voir dire questions, if any, shall be filed on or before August 17, 2021,

26 pursuant to Local Rule 162.1(a).
27

28   3
         The deadline set for trial briefs set in this order shall supersede the deadline set in Local Rule 285(a).


                                                                    3
               Case 1:18-cv-01493-SAB Document 61 Filed 02/18/21 Page 4 of 4


 1          Any changes to the joint neutral statement shall be filed and served no later than August

 2 17, 2021.

 3          The parties must immediately notify the Court of any agreement reached by the parties

 4 which resolves this litigation in whole or in part. Local Rule 160(a). The parties must advise the

 5 Court of settlement immediately, but must do so no later than 4:30 p.m. (Pacific Time) on the

 6 Friday prior to the trial date, August 20, 21.

 7          Any party wishing to receive an overview or tutorial of the Court’s electronic equipment

 8 must contact the Courtroom Deputy Clerk Mamie Hernandez at (559) 499-5672 or

 9 mhernandez@caed.uscourts.gov prior to August 10, 2021, in order to schedule a tutorial session

10 at a time convenient to the Court’s Information Technology staff.

11          All other aspects of the November 16, 2020 pretrial order, as modified by the Court’s

12 order on the parties’ motions in limine, remain in effect. (ECF Nos. 51, 57.)

13
     IT IS SO ORDERED.
14

15 Dated:      February 18, 2021
                                                        UNITED STATES MAGISTRATE JUDGE
16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    4
